Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/833,469 filed on June 6, 2022.


Claims 1-20 are pending.


Claim Objections
Claims 3 and 14 are objected to because of the following informalities: Neither claim ends in a period [.].  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (Pub. No.: US 2014/0226901) in view of Shan (Pub. No.: US 2018/0329600).
Regarding claim 1, Spracklen discloses a method implemented by one or more processors of a device, the method comprising: receiving an output display representation from a remote streaming application environment coupled to the device over a packet-switched network, the output display representation generated by a virtual streaming application resident in the remote streaming application environment (Figs. 4A and 4B, paras. [0030]-[0034]); rendering a plurality of frames of the received output display representation on a display associated with the device (Figs. 4A and 4B, paras. [0030]-[0034]); in response to inputs generated on the device during rendering of the plurality of frames via an input component of the device, issuing a plurality of input events for communication over the packet-switched network to the remote streaming application environment (para. [0033]). 
Spracklen does not disclose and in response to a determination that no inputs are generated during a frame among the plurality of frames, reissuing a trailing event issued in a prior frame for communication over the packet-switched network to the remote streaming application environment, wherein the trailing event corresponds to a given input event, of the plurality of input events, issued in the prior frame before the determination that no inputs are generated during the frame. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during transit from the control end to the device, create, without requiring further instruction from the control end, the second touch event corresponding to the second data packet, and processing the second touch event, so that a controlled end can perform a respective operation in an application at the controlled end in accordance with a touch operation including the second touch event that has been lost in transit and that has been created locally at the controlled end (Fig. 1, elements 101-104, paras. [0025]-[0044]), wherein “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like (para. [0051]),” wherein the above steps can be modified to include detecting, according to a preset touch event sequence, whether at least one touch event (e.g., a second touch event) is lost/missing between the third touch event and the first touch event (Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen to allow for reissuing a trailing event issued in a prior frame for communication over the packet-switched network to the remote streaming application environment in response to a determination that no inputs are generated during a frame among the plurality of frames, wherein the trailing event corresponds to a given input event, of the plurality of input events, issued in the prior frame before the determination that no inputs are generated during the frame. This would have produced predictable and desirable results, in that it would allow for smooth screen display control even in the event of lost packets containing some of the control information, which could increase user satisfaction with the system.
Regarding claim 8, the combination of Spracklen and Shan discloses the method of claim 1, and further discloses further comprising: subsequent to issuing the plurality of input events for communication over the packet-switched network to the remote streaming application environment (Spracklen, para. [0033]), and further the limitation reissuing the plurality of input events for communication over the packet-switched network to the remote streaming application environment is not positively required, as the reissues, as shown in claim 10, are only performed in response to determining that a delay has elapsed; thus, if no delay is determined to have elapsed, then no events are required to be reissued.
Regarding claim 9, the combination of Spracklen and Shan discloses the method of claim 8, and further discloses wherein issuing each input event, of the plurality of input events, for communication over the packet-switched network to the remote streaming application environment comprises: issuing a first input event, of the plurality of input events; and issuing a second input event, of the plurality of input events (Spracklen, para. [0033]).
Regarding claim 10, the combination of Spracklen and Shan discloses the method of claim 9, and further the limitation wherein reissuing each input event, of the plurality of input events, for communication over the packet-switched network to the remote streaming application environment comprises: in response to determining that a first delay has lapsed, reissuing the first input event, of the plurality of input events; and in response to determining that a second delay has lapsed, reissuing the second input event, of the plurality of input events is not positively required, as the reissues are only performed in response to determining that a delay has elapsed; thus, if no delay elapses, then no events are required to be reissued.
Regarding claim 11, the combination of Spracklen and Shan discloses the method of claim 1, and further discloses further comprising: in response to a determination that inputs are generated during the frame among the plurality of frames, continue issuing the plurality of input events for communication over the packet-switched network to the remote streaming application environment (Spracklen, Figs. 4A and 4B, paras. [0030]-[0034]).
Regarding claim 12, Spracklen discloses a device comprising: an input component (para. [0024]); at least one processor (Fig. 8, element 804, para. [0046]); and memory (Fig. 8, element 806, para. [0046]) storing instructions that, when executed, cause the at least one processor to: receive an output display representation from a remote streaming application environment coupled to the device over a packet-switched network, the output display representation generated by a virtual streaming application resident in the remote streaming application environment (Figs. 4A and 4B, paras. [0030]-[0034]); render a plurality of frames of the received output display representation on a display component associated with the device (Figs. 4A and 4B, paras. [0030]-[0034]); in response to inputs generated on the device during rendering of the plurality of frames via the input component, issue a plurality of input events for communication over the packet-switched network to the remote streaming application environment (para. [0033]).
Spracklen does not disclose and in response to a determination that no inputs are generated during a frame among the plurality of frames, reissue a trailing event issued in a prior frame for communication over the packet-switched network to the remote streaming application environment, wherein the trailing event corresponds to a given input event, of the plurality of input events, issued in the prior frame before the determination that no inputs are generated during the frame. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during transit from the control end to the device, create, without requiring further instruction from the control end, the second touch event corresponding to the second data packet, and processing the second touch event, so that a controlled end can perform a respective operation in an application at the controlled end in accordance with a touch operation including the second touch event that has been lost in transit and that has been created locally at the controlled end (Fig. 1, elements 101-104, paras. [0025]-[0044]), wherein “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like (para. [0051]),” wherein the above steps can be modified to include detecting, according to a preset touch event sequence, whether at least one touch event (e.g., a second touch event) is lost/missing between the third touch event and the first touch event (Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen to allow for reissuing a trailing event issued in a prior frame for communication over the packet-switched network to the remote streaming application environment in response to a determination that no inputs are generated during a frame among the plurality of frames, wherein the trailing event corresponds to a given input event, of the plurality of input events, issued in the prior frame before the determination that no inputs are generated during the frame. This would have produced predictable and desirable results, in that it would allow for smooth screen display control even in the event of lost packets containing some of the control information, which could increase user satisfaction with the system.
Regarding claim 17, the combination of Spracklen and Shan discloses the device of claim 12, and further discloses wherein the instructions further cause the at least one processor to: subsequent to issuing the plurality of input events for communication over the packet- switched network to the remote streaming application environment (Spracklen, para. [0033]), and further the limitation reissue the plurality of input events for communication over the packet-switched network to the remote streaming application environment is not positively required, as the reissues, as shown in claim 10, are only performed in response to determining that a delay has elapsed; thus, if no delay is determined to have elapsed, then no events are required to be reissued.
Regarding claim 18, the combination of Spracklen and Shan discloses the device of claim 17, and further discloses wherein the instruction to issue each input event, of the plurality of input events, for communication over the packet-switched network to the remote streaming application environment comprise instructions to: issue a first input event, of the plurality of input events; and issue a second input event, of the plurality of input events (Spracklen, para. [0033]).
Regarding claim 19, the combination of Spracklen and Shan discloses the device of claim 18, and further the limitation wherein the instructions to reissue each input event, of the plurality of input events, for communication over the packet-switched network to the remote streaming application environment comprise instructions to: in response to determining that a first delay has lapsed, reissue the first input event, of the plurality of input events; and in response to determining that a second delay has lapsed, reissue the second input event, of the plurality of input events is not positively required, as the reissues are only performed in response to determining that a delay has elapsed; thus, if no delay elapses, then no events are required to be reissued.
Regarding claim 20, Spracklen discloses a device comprising: an input component (para. [0024]); a display component (Fig. 4A, para. [0030]); at least one processor (Fig. 8, element 804, para. [0046]); and memory (Fig. 8, element 806, para. [0046]) storing instructions that, when executed, cause the at least one processor to: receive an output display representation from a remote streaming application environment coupled to the device over a packet-switched network, the output display representation generated by a virtual streaming application resident in the remote streaming application environment (Figs. 4A and 4B, paras. [0030]-[0034]); render a plurality of frames of the received output display representation on the display component associated with the device (Figs. 4A and 4B, paras. [0030]-[0034]); in response to inputs generated on the device during rendering of the plurality of frames via the input component, issue a plurality of input events for communication over the packet-switched network to the remote streaming application environment (para. [0033]).
Spracklen does not disclose and in response to a determination that no inputs are generated during a frame among the plurality of frames, reissue a trailing event issued in a prior frame for communication over the packet-switched network to the remote streaming application environment, wherein the trailing event corresponds to a given input event, of the plurality of input events, issued in the prior frame before the determination that no inputs are generated during the frame. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during transit from the control end to the device, create, without requiring further instruction from the control end, the second touch event corresponding to the second data packet, and processing the second touch event, so that a controlled end can perform a respective operation in an application at the controlled end in accordance with a touch operation including the second touch event that has been lost in transit and that has been created locally at the controlled end (Fig. 1, elements 101-104, paras. [0025]-[0044]), wherein “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like (para. [0051]),” wherein the above steps can be modified to include detecting, according to a preset touch event sequence, whether at least one touch event (e.g., a second touch event) is lost/missing between the third touch event and the first touch event (Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen to allow for reissuing a trailing event issued in a prior frame for communication over the packet-switched network to the remote streaming application environment in response to a determination that no inputs are generated during a frame among the plurality of frames, wherein the trailing event corresponds to a given input event, of the plurality of input events, issued in the prior frame before the determination that no inputs are generated during the frame. This would have produced predictable and desirable results, in that it would allow for smooth screen display control even in the event of lost packets containing some of the control information, which could increase user satisfaction with the system.


Claims 2, 5-7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (2014/0226901) in view of Shan (Pub. No.: 2018/0329600) and Sip (Pub. No.: US 2012/0216153).
Regarding claim 2, the combination of Spracklen and Shan discloses the method of claim 1, but it could be argued that neither Spracklen nor Shan explicitly discloses wherein each input event, of the plurality of input events, is associated with a corresponding timestamp, and wherein the trailing event is associated with a trailing event timestamp, and wherein the trailing event timestamp corresponds to the corresponding timestamp of the given input event for which the trailing event is reissued. However, in analogous art, Sip discloses that, in a system for transmitting information related to gesture based events, wherein a “handheld device 100 may utilize a vector P' (a vector from the point P'->Q') as well as information regarding detected velocity, acceleration and/or the timestamp as the content of the header data that is to be transmitted to the electronic device 200 and transmit a file transmission request containing the header data and the file to be shared to the electronic device 200. Note that the timestamp is used for compensating for the transmission delay and thus the electronic device 200 can simulate the correct transmitted direction by using the timestamp (para. [0038]; also see Fig 2, paras. [0032]-[0037]),” which teaches that timestamp data can be included with gesture events in order for the systems processing this data to be able to determine the precise time that a gesture event occurred. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen and Shan to allow for each input event, of the plurality of input events, is associated with a corresponding timestamp, and wherein the trailing event is associated with a trailing event timestamp, and wherein the trailing event timestamp corresponds to the corresponding timestamp of the given input event for which the trailing event is reissued. This would have produced predictable and desirable results, in that it would allow for a more precise organization of data.
Regarding claim 5, the combination of Spracklen, Shan and Sip discloses the method of claim 2, and further discloses wherein each input, of the plurality of input events, is associated with one or more corresponding input event parameters (Shan, para. [0051]; “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like.” This claim is rejected on the same grounds as claim 2.).
Regarding claim 6, the combination of Spracklen, Shan and Sip discloses the method of claim 5, and further discloses wherein the one or more corresponding input event parameters include corresponding input coordinates with respect the output display representation and/or corresponding input identifiers with respect to a type of input event (Shan, para. [0051]; “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like.” This claim is rejected on the same grounds as claim 2.).
Regarding claim 7, the combination of Spracklen, Shan and Sip discloses the method of claim 6, and further discloses wherein the type of input event corresponds to an input start event or an input stop event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 2.).
Regarding claim 13, the combination of Spracklen and Shan discloses the device of claim 12, but it could be argued that neither Spracklen nor Shan explicitly discloses wherein each input event, of the plurality of input events, is associated with a corresponding timestamp, wherein the trailing event is associated with a trailing event timestamp, and wherein the trailing event timestamp corresponds to the corresponding timestamp of the given input event for which the trailing event is reissued. However, in analogous art, Sip discloses that, in a system for transmitting information related to gesture based events, wherein a “handheld device 100 may utilize a vector P' (a vector from the point P'->Q') as well as information regarding detected velocity, acceleration and/or the timestamp as the content of the header data that is to be transmitted to the electronic device 200 and transmit a file transmission request containing the header data and the file to be shared to the electronic device 200. Note that the timestamp is used for compensating for the transmission delay and thus the electronic device 200 can simulate the correct transmitted direction by using the timestamp (para. [0038]; also see Fig 2, paras. [0032]-[0037]),” which teaches that timestamp data can be included with gesture events in order for the systems processing this data to be able to determine the precise time that a gesture event occurred. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen and Shan to allow for each input event, of the plurality of input events, is associated with a corresponding timestamp, and wherein the trailing event is associated with a trailing event timestamp, and wherein the trailing event timestamp corresponds to the corresponding timestamp of the given input event for which the trailing event is reissued. This would have produced predictable and desirable results, in that it would allow for a more precise organization of data.
Regarding claim 16, the combination of Spracklen, Shan and Sip discloses the device of claim 13, and further discloses wherein each input, of the plurality of input events, is associated with one or more corresponding input event parameters, wherein the one or more corresponding input event parameters include corresponding input coordinates with respect the output display representation and/or corresponding input identifiers with respect to a type of input event, and wherein the type of input event corresponds to an input start event or an input stop event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 13.).


Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (2014/0226901) in view of Shan (Pub. No.: 2018/0329600), Sip (Pub. No.: US 2012/0216153) and Lee et al. (Pub. No.: US 2015/0201349).
Regarding claim 3, the combination of Spracklen, Shan and Sip discloses the method of claim 2, but does not disclose wherein the trailing event is placed in a priority queue, along with the plurality of input events, as a last input event, of the plurality of input events, based on the trailing event timestamp corresponding to the corresponding timestamp of the given input event. However, in analogous art, Lee discloses that “if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 sends a NAK 2 to the transmission node 410, and store the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer (para. [0058]; see also figure 4),” which teaches that a buffer, i.e. a queue, can be comprised of both originally sent packets, as well as retransmitted packets that were resent after the original packet was lost, wherein the retransmitted packets can be seen as correction events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spracklen, Shan and Sip to allow for the trailing event to be placed in a priority queue, along with the plurality of input events, as a last input event, of the plurality of input events, based on the trailing event timestamp corresponding to the corresponding timestamp of the given input event. This would have produced predictable and desirable results, in that it would allow for the input events to be ordered properly, even were they received out of order.
Regarding claim 4, the combination as stated above discloses the method of claim 3, and further discloses further comprising: rendering a plurality of additional frames of the received output display representation on the display associated with the device, the plurality of additional frames of the received output display representation being based on the priority queue (Spracklen, paras. [0030]-[0034]; Lee, para. [0058]. This claim is rejected on the same grounds as claim 3.).
Regarding claim 14, the combination of Spracklen, Shan and Sip discloses the device of claim 13, but does not disclose wherein the trailing event is placed in a priority queue, along with the plurality of input events, as a last input event, of the plurality of input events, based on the trailing event timestamp corresponding to the corresponding timestamp of the given input event. However, in analogous art, Lee discloses that “if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 sends a NAK 2 to the transmission node 410, and store the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer (para. [0058]; see also figure 4),” which teaches that a buffer, i.e. a queue, can be comprised of both originally sent packets, as well as retransmitted packets that were resent after the original packet was lost, wherein the retransmitted packets can be seen as correction events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spracklen, Shan and Sip to allow for the trailing event to be placed in a priority queue, along with the plurality of input events, as a last input event, of the plurality of input events, based on the trailing event timestamp corresponding to the corresponding timestamp of the given input event. This would have produced predictable and desirable results, in that it would allow for the input events to be ordered properly, even were they received out of order.
Regarding claim 15, the combination as stated above discloses the device of claim 14, and further discloses wherein the instructions further cause the at least one processor to: render a plurality of additional frames of the received output display representation on the display associated with the device, the plurality of additional frames of the received output display representation being based on the priority queue (Spracklen, paras. [0030]-[0034]; Lee, para. [0058]. This claim is rejected on the same grounds as claim 3.).


Conclusion
Claims 1-20 are rejected. Claims 3 and 14 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 5, 2022